DETAILED ACTION
This is in response to amendment filed on July 20, 2022. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and similar claim 12 and claim 18, the closest art, Pfeifle (US 20170097238 A1) discloses a system for request orchestration, the system comprising: an electronic processor configured to receive a request (step 702, Fig.7 and ¶[0023]-[0024], Pfeifle , i.e., receiving a request) including request metadata (step 702, Fig.7 and ¶[0025]-[0026], Pfeifle , i.e., metadata in a querying request), identify a data attribute associated with the request (step 704, Fig.7; ¶[0024]-[0025] and [0028], Pfeifle , i.e., identifying a map attribute from the request), determine an execution plan for enriching the request metadata based on the data attribute (step 706, Fig.7; ¶[0025] and [0029], Pfeifle , i.e., determining query based on the attributes), execute an application function according to the execution plan to enrich the request metadata (step 708, Fig.7; ¶[0026], Pfeifle , i.e., executing application function according to the plan such as the routing request requires a suitable “speed limits” according to navigation database at the service provider), and generate and transmit a response to the request based on the evaluation of the enriched request metadata (step 710, Fig.7; ¶[0027]-[0028], Pfeifle , i.e., generating map command and transmitting response to the request). Strassner (US 20160055142 A1) discloses evaluating request’s content using metadata (¶[0127] and [0137], Strassner). Sundaram (US 20180196836 A1) discloses the evaluation status (¶[0119], Sundaram) indicates includes at least one selected from a group consisting of whether the request is fraudulent, whether the request is valid (¶[0123]-[0125], Sundaram), and whether application behavior associated with the request is allowed (¶[0123]-[0125], Sundaram). Walker (US 20150256903 A1) discloses, in response to receiving the enrichment information (¶[0015] and [0061], Walker), supplementing the request metadata with the enrichment information as the enriched request metadata (Fig.4; Fig.6; ¶[0015] and [0061], Walker).  However, the prior art fails to disclose or suggest the claimed provision “determine an execution plan for enriching the request metadata based on the data attribute and an application function, the execution plan including an orchestration of requests associated with executing application functionality triggered by the data attribute, wherein the electronic processor is further configured to access the application function in an application functionality database using the data attribute” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Sarferaz (US 20210209501 A1) discloses EMBEDDED MACHINE LEARNING.
2. Wang et al. (US 20190132188 A1) disclose METHOD AND APPARATUS FOR MANAGING MANAGED FUNCTION OBJECT.
3. Kim (US 20160294643 A1) discloses SYSTEM AND METHOD FOR SERVICE ORCHESTRATION IN DISTRIBUTED CLOUD ENVIRONMENT.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 30, 2022